Citation Nr: 0110825	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  99-08 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) 
nonservice-connected death pension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to March 
1946.  The veteran died in October 1964 and the claimant is 
his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 decision of the 
Nashville, Tennessee VA Regional Office (RO).  The claimant 
requested and was scheduled to appear before a member of the 
Board at a hearing at the RO in January 2001.  The claimant 
failed to appear at the hearing.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) was signed into law.  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  Upon review, the Board observes 
that the RO, along with its December 1998 decision letter, 
provided the claimant with a Medical Expense Report and 
advised that she could reduce her countable income by 
claiming unreimbursed medical expenses.  In her January 1999 
statement, the claimant reported that she had medical 
expenses of $1,500 in 1998 and $300 so far in 1999; however, 
she did not itemize these expenses.  The RO did not consider 
unreimbursed medical expenses in denying this claim as a 
result.

Additionally, the claimant has consistently contended that 
she is totally disabled, that she has difficulty getting 
around, and has provided the address of her physician.  This 
appears to be a claim for death pension benefits for a 
surviving spouse based on the need for regular aid and 
attendance, or based on being housebound.  It does not appear 
that the RO has considered this issue.  As this issue may 
directly affect the outcome of the issue currently on appeal, 
the Board finds that this issue is inextricably intertwined 
with the certified issue of entitlement to VA death pension 
benefits.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The 
fact that an issue is inextricably intertwined does not 
establish that the Board has jurisdiction of the issue, only 
that the Board cannot fairly proceed while there are 
outstanding matters that must be addressed.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the claimant and 
explain the necessity of itemizing all of 
her unreimbursed medical expenses.  The RO 
should request that the claimant provide a 
detailed description of her unreimbursed 
medical expenses for 1998, 1999, 2000, and 
2001.

2.  After obtaining the necessary 
authorization, the RO should contact the 
claimant's physician, Dr. A. Williams 1909 
Mallory Lane, Brentwood, Tenn. 37202 and 
request copies of the claimant's medical 
records from 1998 to present.  

3.  The claimant should be afforded a VA 
aid and attendance/housebound 
examination.  Impairment as caused by all 
disorders should be set forth in detail.  
Functional abilities and limitations 
should be fully explained.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the claimant and 
her representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.

The claimant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. KISSEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

